Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-4, 14, and 18-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Claims 2 and 18 recite that the passive component is a "waveguide-based passive component in the silicon dioxide layer".  This is new matter relative to the original disclosure in parent application 16/033074.  The only instance of "passive" in the description occurs in [0045] of the '074 application ([0046] in the instant application).  The description never states 
Claim 14 is further rejected as containing new matter because it includes a modulator, a coupler, and a phase shifter in the list of passive components.  These elements are not included in the list of exemplary passive components set forth in [0045] of the '074 application or [0046] of the instant application.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Response to Arguments
	The 11/21/2020 remarks at p. 6 quote [0028] which discloses that waveguides could be embedded in a silicon dioxide layer.  [0028] still does not teach that the recited passive component itself is "waveguide-based" or is located in a silicon dioxide layer.  It is noted that passive components are mentioned only in [0046], not in [0028].
	The remarks in the last paragraph of p. 6 appear to equate the recited passive component with a "shallow structure etched in the waveguide configuration, as shown in Fig. 1".  The only part of the specification which mentions such a structure is in [0023] ("a TE polarizer based on shallow-etched SOI ridge waveguide").  That is in the context of describing a drawback of the prior art and there is no indication that said structure is part of the present invention.  Fig. 1 also does not appear to show any shallow etched structure.  The remarks at p. 7 include an image but it is noted that 
The remarks at p. 7 pertaining to claim 14 are not persuasive.  Although the third sentence of [0046] mentions a modulator, a coupler, and a phase shifter, it does not characterize those as passive components.  The term "passive" appears only in the second sentence of [0046], which sets forth a list of exemplary components that does not include a modulator, a coupler, or a phase shifter.  Furthermore it is noted that modulators (and some phase shifters) are typically driven by some signal and would thus normally be regarded as active rather than passive components (this observation forms no part of the current rejections).

Allowable Subject Matter
	Claims 1, 5-13, and 15-17 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a 

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        
February 20, 2021